Exhibit 10.1

 

LOGO [g427115g42w93.jpg]

700 Anderson Hill Road, Purchase, New York, 10577www.pepsico.com

October 18, 2012

Ms. Maura A. Smith

Dear Ms. Smith:

This letter separation agreement (this “Agreement”) relates to the arrangements
concerning the separation of your employment from PepsiCo, Inc. (“PepsiCo”
together with its parent, subsidiaries, divisions, affiliates, predecessors and
successors, agents, employees, directors, or assigns, the “Company”). You will
not be entitled to receive any further payments or benefits from the Company,
except as specifically set forth by the terms and conditions of this Agreement,
or except as provided under the indemnity provisions of PepsiCo’s By-Laws, and
director and officer and professional liability insurance policies.

 

1. Status and Responsibilities.

(a) Status. On, June 15, 2012 (your “Separation Date”) your position as
Executive Vice President, Government Affairs, General Counsel and Corporate
Secretary, any other appointments and offices you held with the Company, and any
position with any third-party organizations in which you represented the
Company, ended. Except as otherwise provided in this Agreement, contingent upon
your timely signing and not revoking this Agreement, and for valuable
consideration, you will be eligible for the payments and benefits described in
Section 2.

(b) Responsibilities. From October 1, 2012 until April 15, 2013 you agree to be
available to the Company as a consultant (the “Consultancy Period”). During this
time, you agree to consult with the Company in response to inquiries or
reasonable requests from the Company for assistance and to cooperate with the
Company as needed. Your consultancy will automatically cease at the end of the
Consultancy Period, or when you notify the Company that you have accepted
employment elsewhere, whichever is sooner. Notwithstanding the end of the
Consultancy Period, you will remain available to respond to inquiries or
reasonable requests from the Company for assistance and to cooperate with the
Company as needed. During the Consultancy Period, you will be reimbursed for
pre-approved reasonable and appropriate business expenses incurred by you during
your Consultancy Period in connection with such services as specifically
requested in writing by the General Counsel of the Company, subject to the
submission by you of appropriate documentation in accordance with Company
policy. Nothing in this Section shall preclude you from providing legal or other
consulting services to other clients, subject to the restrictions set forth in
Section 4 below.

 

   PepsiCo                Smith            



--------------------------------------------------------------------------------

2. Payments and Benefits.

(a) Consideration. In consideration of the covenants and promises contained in
this Agreement, including but not limited to your status as a consultant, you
will receive, less applicable withholdings and according to normal payroll
procedures, from the Company six (6) biweekly payments equal to $157,150.00
each, commencing on October 19, 2012 through December 28, 2012, and a payment of
$2,478,550.00 to be paid on or about January 15, 2013, and three payments of
$826,183.33 (each) to be paid on or about February 15, 2013, March 15, 2013, and
April 15, 2013 respectively. The parties agree that the payments made pursuant
to Section 2(a) and Section 2(b) of this Agreement are payments to which you
would not otherwise be entitled to if you did not sign this Agreement.

(b) Continued Welfare Benefits. You have elected to purchase continued medical
coverage for you and your eligible dependents under the Company’s insurance
plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”). Pursuant to COBRA you may continue such coverage for a period up to
eighteen (18) months, commencing June 15, 2012. The Company will reimburse you
monthly for premiums paid for such continued coverage at the rate of 160% of
your cost of such continued coverage; provided, however, that any continued
coverage pursuant to this Section 2(b) shall cease upon your becoming eligible
for comparable coverage from a subsequent employer. You agree to notify the
Chief Human Resources Officer of the Company in writing of such eligibility as
soon as you become aware of such eligibility, and before the commencement of
other coverage. If you fail to do so, you agree to immediately reimburse the
Company for any payment made after the commencement of any other coverage for
medical for you or your eligible dependents. Any such payment will be sent to
the Chief Human Resources Officer of the Company. Any period of continued
coverage pursuant to this Section 2(b) shall be recognized for purposes of
satisfying the Company’s obligations under COBRA. If your COBRA coverage
expires, and you have not been able to secure employment, the Company will
reimburse you three months of additional medical coverage that you secure
independently of the Company, up to the same rate that was paid for COBRA.

(c) Retirement Plans. Because you did not achieve three (3) years of service
with the Company, your Company automatic retirement contributions and matching
contributions to the PepsiCo Savings Plan and the PepsiCo Automatic Retirement
Contribution Equalization Plan did not vest and were forfeited on your
Separation Date.

(d) Equity Awards. The Company has provided you with a schedule of your
outstanding awards under the PepsiCo long-term incentive plans (collectively,
the “LTIP”), and you and the Company have confirmed the accuracy of that
schedule. In accordance with the original terms and conditions of your LTIP
agreements, your outstanding LTIP awards will not vest and as a result were
forfeited and cancelled on your Separation Date. You will not receive any future
LTIP awards after your Separation Date.

 

Page 2 of 13       PepsiCo                Smith            



--------------------------------------------------------------------------------

(e) Personal Common Stock Holdings. As of the date of the full execution of this
Agreement, you are permitted to sell your personal holdings of PepsiCo common
stock should you decide to do so.

(f) Vacation Pay. One week of vacation pay, less applicable withholdings, will
be paid to you by October 31, 2012. You will not accrue any additional vacation
pay after your Separation Date.

(g) No Other Payments. Other than as specifically provided by the terms and
conditions of this Agreement, you will not be entitled to any other payments or
benefits from the Company.

 

3. Non-Disclosure and Effect of Previous Obligations.

(a) Confidential Information. In the course of your employment with the Company,
you have been provided access to and have received Confidential Information. As
used herein, “Confidential Information” consists of all information relating to
the Company that is not generally known to the public, including, but not
limited to, proprietary information, attorney-client privileged communications,
attorney work product, trade secrets as defined in the Uniform Trade Secrets Act
(“UTSA”), which includes, but is not limited to, information that derives
economic value, actual or potential, from not being generally known to others,
such as technical or non-technical data, formulae (including cost and/or pricing
formulae), patterns (including pricing and discount history), compilations,
programs, devices, methods (including cost and/or pricing methods, marketing
programs and operating methods), techniques, drawings, processes, financial
data, or a list of actual or potential customers or suppliers.

(b) You acknowledge that you have read, understood, and executed, on or about
March 16, 2011, the Company’s Employee Confidentiality and Intellectual Property
Agreement (the “Confidentiality Agreement”), a true and complete copy of which
you agree is attached as Exhibit A to this Agreement.

(c) Effect of Previous Obligations. You understand that this Agreement relating
to your separation of employment is not intended to supersede, limit, or affect
any obligation, contractual, ethically, or otherwise, which you have with
respect to the disclosure, use or protection of any proprietary or privileged,
confidential, work product or trade secret information of the Company. All
previous written agreements, including but not limited to the Confidentiality
Agreement, and responsibilities imposed by law and/or by contract, relating to
the Company’s intellectual property, proprietary information, confidential,
privileged, work product or trade secrets, including but not limited to
obligations as to disclosure and assignment of inventions, shall remain in full
force and effect and shall survive the execution of this Agreement except that
any dispute involving Confidential Information shall be governed by the
provisions of Section 14 of this Agreement.

(d) Non-Disclosure. You agree that, you will not use Confidential Information
or disclose any Confidential Information to any third party except:

 

  (i) with the prior written consent of the General Counsel of the Company; or

 

Page 3 of 13       PepsiCo                Smith            



--------------------------------------------------------------------------------

  (ii) as legally required by a lawful subpoena or by court order and then only
after immediate written notice by you via facsimile, email and by overnight mail
to the General Counsel of the Company of the existence of such subpoena or court
order, with a copy of any such document and the allowance of no less than five
business days after receipt by the Company of such written notice with copy of
subpoena or court order for the Company to object to or move to quash any
subpoena, court order or potential disclosure. So long as the Company has taken
action to object within the time period provided for herein, you agree that
there will be no disclosure until final resolution, including on any appeal, of
any objections or motion to quash, whether filed with a court or otherwise and
without regard to the form of the objection. You also agree to protect, to
actively object to and to cooperate in objecting and resisting disclosure of any
request of any kind for Confidential Information.

(e) Condition Precedent. You understand and agree that the Company requested, as
condition precedent to the execution of this Agreement, the immediate retrieval
and return of any and all Company Confidential Information , including copies,
in your possession, custody or control (including Confidential Information
disclosed to third parties by you and your agents). You understand and agree
that no benefit contemplated by this Agreement is conferred except upon the
express condition precedent of return and retrieval, non-disclosure and no
misuse of Company Confidential Information. You hereby attest that you have
searched for, collected, and returned to the Company or destroyed, pursuant to
instructions from the Company, all Confidential Information and all Company
documents and property of any kind or nature whatsoever, including all copies,
in your possession, custody, and control, including Confidential Information
disclosed to third parties, and, including, but not limited to, proprietary,
trade secret, privileged or work product information and/or documents, or copies
of same, whether in hard copy, electronic, or any other format, as well as any
Company computer, building access cards, keys, or other Company property in your
possession, custody, or control.

(f) All other rights and remedies available to the Company at law and in equity
with respect to its Confidential Information, Exhibit A, and any and all issues
related to Company Confidential Information are expressly preserved and
reserved.

(g) Penalties for Breach. You further understand and agree that any disclosure
or misuse of Confidential Information or breach of any other pre-existing
contract or legal obligation relating to Confidential Information and property
of the Company will constitute a material breach of this Agreement and will
subject you to potential legal penalties at law and in equity. Specifically, you
understand and agree that breach of this Section 3 this Agreement by you or any
person to whom you disclosed Confidential Information will constitute
irreparable harm and will provide the Company the right to immediate injunctive
relief, and will immediately terminate any right that you may have to receive
any payment whatsoever which may be contemplated by this Agreement. Repayment by
you to the Company will be required of the total lump sum of any payments
already made under this Agreement upon an arbitrator’s

 

Page 4 of 13       PepsiCo                Smith            



--------------------------------------------------------------------------------

determination of a breach of Section 3 of this Agreement. Any repayment by you
will include interest running from the date of the breach or misuse computed at
120% of the Applicable Federal Rate published by the Internal Revenue Service
from time to time.

 

4. Non-Competition and Non-Solicitation.

(a) Non-Competition. Subject to the provisions of Section 4 (e), you agree that,
during the Consultancy Period and for a period of twelve (12) months following
the end of the Consultancy Period, you will not, without the prior written
consent of the Company, through its Chief Human Resources Officer, either
directly or indirectly:

 

  (i) participate or have any interest in, own, manage, operate, control, be
connected with as a stockholder, director, officer, employee, partner or
consultant, or otherwise engage, invest or participate (collectively,
“Participate”) in any Competing Entity (as such term is defined below in
Section 4(c)(i));

 

  (ii) participate in any bottling entity with which the Company does business
as of the date of this Agreement; or

 

  (iii) engage in any act injurious to the reputation of the Company or that
diverts, or is intended to divert, customers or suppliers from the Company.

(b) Non-Solicitation. Subject to the provisions of Section 4 (e), you agree
that, during the Consultancy Period and for a period of twelve (12) months
following the end of the Consultancy Period, you will not, without the prior
written consent of the Company, through its Chief Human Resources Officer,
either directly or indirectly engage in any act that diverts, or is intended to
divert, employees from the Company.

(c) Definitions. For purposes of this Section 4, in addition to the other terms
defined under this Agreement, the following capitalized terms have the following
meanings:

 

  (i) “Competing Entity” means any firm, corporation or other entity that
markets, sells in a wholesale capacity, distributes, develops, or produces
Covered Products. Competing Entities include but are not limited to, The
Coca-Cola Company, Coca-Cola Enterprises, Inc., Nestle S.A., Dr Pepper Snapple
Group, Inc., Cott Corporation, Citrus World, Inc., Groupe Danone, The Arizona
Beverage Company, Sunkist, Red Bull GmbH, Hanson Natural Corporation, Starbucks
Corporation, Unilever Group NV & PLC, Kraft Foods Group, Inc., Mondelēz
International, Inc., Kellogg Company, General Mills, Inc., Utz Quality Foods,
Inc., Snyders of Hanover, Inc., The Procter & Gamble Company, Diamond Foods,
Inc., Bahlsen, Wise Foods, Inc. or any subsidiary, affiliate, franchisee,
division or other entity associated or affiliated with the foregoing entities or
any successor to any such entity.

 

Page 5 of 13       PepsiCo                Smith            



--------------------------------------------------------------------------------

  (ii) “Covered Products” means any product that was produced, marketed, sold,
licensed or, to your knowledge, under development by a business of the Company.
Covered Products include but are not limited to products that fall into one or
more of the following categories: (1) beverages, including without limitation
carbonated soft drinks, tea, water, juices, juice drinks, juice products, sports
drinks, energy drinks and coffee drinks; (2) dairy products; (3) snacks,
including salty snacks, sweet snacks, meat snacks, granola and cereal bars, and
cookies; (4) hot cereals and ready-to-eat cereals; (5) pancake mixes and pancake
syrup; (6) value-added rice products; or (7) value-added pasta products and dry
pasta products.

(d) You understand, acknowledge and agree that the Company markets, sells and
distributes the Covered Products worldwide.

(e) The provisions of this Section 4 shall not prevent you and/or your immediate
family from:

 

  (i) collectively being holders of up to five percent (5%) in the aggregate of
any class of securities of any Competing Entity or in any said bottling entity
(as is referred to in Section 4(a)(ii)), provided that such securities are
listed on a national securities exchange or registered under securities laws of
Canada or the United States.

 

  (ii) joining a law firm that represents a Competing Entity, so long as you do
not provide any services to said Competing Entity, or consult with lawyers in
the firm who do.

 

5. Non-Disparagement.

(a) You agree not to make any derogatory, disparaging or negative remarks,
written or verbal, regarding the Company or any of its officers, directors,
employees, stockholders, representatives, vendors, suppliers, customers,
clients, products or services to any third person or otherwise make any comment
or communication casting the covered parties in a negative light. This paragraph
is not intended to bar you from giving testimony pursuant to a compulsory legal
process pursuant to subpoena or court order. You however agree to notify the
General Counsel of the Company in writing immediately by facsimile, email, or by
overnight mail of any such subpoena or court order or legal compulsion and to
allow the Company five business days from receipt of notification by you of the
legal process in question to make objection or move to quash. You agree to
provide all particulars needed for a timely objection, including a copy of any
subpoena or court order. It is understood and agreed that, in the event that you
are required to give testimony, the Company is the holder of attorney client
privilege and work product protections, that the Company does not intend to
waive, expressly or impliedly, said privileges and protections, and that you
agree to vigorously protect and resist disclosure of Confidential Information,
as herein defined, including but not limited to attorney client privileged, work
product protected information, at all times. Once any objection is lodged, you
agree that you will not disclose any information until such time as the
objection is finally ruled upon, including by any court of appeal.

 

Page 6 of 13       PepsiCo                Smith            



--------------------------------------------------------------------------------

(b) The parties have agreed to certain limited Company non-disparagement
obligations.

 

6. Irreparable Harm, Reasonableness, Other Agreements.

(a) You acknowledge that a breach or threatened breach by you of the terms of
Sections 3, 4 or 5 of this Agreement would result in material and irreparable
injury to the Company, and that it would be difficult or impossible to establish
the full monetary value of such damage. Therefore, you agree that, in addition
to any monetary damages to which the Company may be entitled, the Company shall
be entitled to injunctive relief, without notice to you, in the event of any
such breach or threatened breach from any court of competent jurisdiction
without the need to post any bond or undertaking. In the event of any breach or
threatened breach, you also agree to pay liquidated damages in the minimum
amount of $500,000.00 upon an arbitrator’s determination of a breach, in
addition to any monetary damage and/or injunctive relief. The undertakings and
obligations contained in Sections 3, 4, 5 and 6 shall survive the termination of
this Agreement.

(b) You agree that the covenants you have made in Sections 3, 4 and 5 are
reasonable with respect to their duration and description.

(c) You acknowledge that Sections 3, 4 and 5 are not intended to supersede or
limit your obligations under other agreements, which may be different from those
contained in such sections. Other such agreements may include confidentiality,
non-disclosure, trade secret or assignment-of-invention agreements previously
executed by you in favor of the Company. Any such agreement(s), including but
not limited to Exhibit A, shall remain in full force and effect and any action
relating in any way to the failure to honor or to the breach of that agreement
is not released by this Agreement; however, any dispute involving Confidential
Information shall be governed by the provisions of Section 14 of this Agreement.

 

7. Future Cooperation.

You agree that you will provide information or testimony or both in connection
with any legal matters, if so requested by the Company. You further agree to
make yourself available upon request to provide information and/or testimony, in
a formal and/or informal setting in accordance with the Company’s request,
subject to reasonable accommodation of your schedule and reimbursement of
reasonable pre-approved documented expenses incurred by you. Notwithstanding the
foregoing, the Company’s agreement and obligations pursuant to the foregoing
sentence shall be subject to the provisions and limitations set forth in
Section 10 of this Agreement.

 

8. Releases.

(a) You agree to release and discharge the Company, and all of its respective
past and present officers, directors, employees, agents, plans, trusts,
administrators, stockholders and trustees (collectively, the “Released Parties”)
from any and all claims, losses or expenses you

 

Page 7 of 13       PepsiCo                Smith            



--------------------------------------------------------------------------------

may have or have had or may later claim to have had against them, whether known
or unknown, arising out of anything that has occurred up through the date you
sign this Agreement, including without limitation, any claims, losses or
expenses arising out of your employment with or separation from the Company;
provided, however, that you expressly do not release or discharge the Company
from any claims, losses or expenses you may have for (i) workers’ compensation
benefits, or (ii) the indemnification or insurance described in Section 10
below.

(b) You understand and agree that, except for any claims expressly excluded from
this release, you will not be entitled hereafter to pursue any claims arising
out of any alleged violation of your rights or any other alleged violation of
any kind or nature whatsoever while employed by the Company or claims which
relate in any way whatsoever to information you learned while employed by the
Company. For example, you understand that you are releasing all common law
contract, tort, retaliation, whistleblower, or other claims you may have, as
well as all claims you might have under the Worker Adjustment & Retraining
Notification Act (“WARN Act”), Title VII of the Civil Rights Act of 1964,
Sections 1981 and 1983 of the Civil Rights Act of 1866, the Americans With
Disabilities Act (“ADA”), the Employee Retirement Income Security Act of 1974
(“ERISA”), the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, and/or any rules, regulations or binding guidance thereunder, of whatever
nature whatsoever pertaining in any way to or under the Sarbanes-Oxley Act of
2002, and any other domestic or foreign laws, such as the New York State and
City Human Rights Laws, the New York Labor Law and the Westchester County Human
Rights Law; claims for reinstatement, back pay, front pay, losses or other
damages to you or your property resulting from any alleged violations of state
or federal law; the Age Discrimination in Employment Act; the Family and Medical
Leave Act; the Equal Pay Act; all claims for attorneys’ fees of whatever nature
or kind; and any other federal, state or local law, rule, regulation,
administrative guidance or common law doctrine claim relating directly or
indirectly to your employment or information gained during the course of your
employment or at any time thereafter as it relates to the Company.

(c) By signing this Agreement and accepting the benefits provided, you agree
that, except for any claims expressly excluded from this release, you will not
pursue any individual claims (whether brought by you, an administrative agency,
or any other person on your behalf or which includes you in any class) and will
not initiate or participate in any kind of action whatsoever which is against or
in any way harms or has the tendency to harm the Released Parties, by means of a
lawsuit, complaint, charge or otherwise, in any state or federal court or before
any state or federal agency or in any venue or forum for or on account of
anything, whether known or unknown, foreseen or unforeseen, which has occurred
up to the date you sign this Agreement and which relates in any way to your
employment with the Company. You acknowledge that you have not taken any action
to seek or to accept, and you agree not to seek or accept, any equitable or
monetary relief in any action, suit, proceeding or charge filed by you or on
your behalf, whether with any government agency or otherwise against the Company
or implicating the Company in any way whatsoever, and agree to opt out of any
class action filed against the Company with respect to any period during which
you were employed by the Company. This release does not include any claims for
breach of this Agreement. You further represent and warrant that you have not
filed and do not intend to file any claim or action against any released party
for any violation of any law or a violation of PepsiCo’s Code of Conduct, its
corporate policies or on account of any facts or circumstances surrounding your

 

Page 8 of 13       PepsiCo                Smith            



--------------------------------------------------------------------------------

employment, including any privileged and confidential information learned while
employed, whether directly or indirectly, including but not limited to any kind
of claim against the Company/Released Parties under the Sarbanes-Oxley Act of
2002 and/or the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, and/or any rules, regulations or binding guidance thereunder. You further
represent and warrant that from your Separation Date until the date hereof, you
have not become aware of any facts or circumstances which you know constitute
either a violation of law or a violation of PepsiCo’s Code of Conduct, its
corporate policies or any facts or circumstances that you believe justifies any
kind of claim against the Company , including but not limited to any claim under
the Sarbanes-Oxley Act of 2002 and/or the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, and/or any rules, regulations or binding
guidance thereunder.

(d) You agree that you shall forfeit, and, to the extent already paid, the
Company shall be entitled to repayment, with interest computed at 120% of the
long-term Applicable Federal Rate published by the Internal Revenue Service from
time to time, of the payments referenced in Sections 2(a) and (b) payable to you
pursuant to this Agreement, and you and/or your dependents (as applicable) shall
no longer be eligible for the payments related to continued welfare benefits
coverage referenced in Section 2(b), in the event that you:

 

  (i) breach any of the terms of this Agreement, including but not limited to
disclosure to any source any of the Company’s Confidential Information; or

 

  (ii) file or assert any claim related to or concerning your employment with,
or separation from, the Company, including but not limited to any information
learned during the course of your employment with the Company or through your
knowledge of or about its Confidential Information, against the Released Parties
for any reason other than claims for workers compensation benefits, health care
benefits, life, or disability benefits as determined through the Separation Date
under the Company’s applicable and governing plans and programs or for violation
of the terms of this Agreement. In addition, you agree to hold harmless and to
reimburse the Released Parties any expense in connection with any claim, loss or
expense (including attorneys’ fees) incurred by them arising out of your breach
of any portion of this Agreement.

(e) Subject to your full satisfaction of relevant conditions precedent, and the
Company’s agreement that all such conditions precedent have been fully
satisfied, the Company agrees to release and discharge you from any and all
claims about which the Company has actual knowledge as of the date of execution
of this Agreement. This release does not include and specifically excludes any
and all claims for breach of this Agreement, or any claims that may arise after
the date of execution of this Agreement, including but not limited to any
violation of your ongoing obligations with respect to Confidential Information.
As set forth in this Agreement, Exhibit A and all obligations to protect and
hold inviolate PepsiCo’s Confidential Information and/or to insure against
disclosure or misuse thereof survive this Agreement. In the event that the
Company initiates legal action against you on the basis of any claim about which
the Company did not have actual knowledge as of the date of execution of this
Agreement,

 

Page 9 of 13       PepsiCo                Smith            



--------------------------------------------------------------------------------

except those related to breach of this Agreement, the Company and you agree that
the prevailing party will be entitled to an award that includes all reasonable
costs and attorneys’ fees of the prevailing party.

 

9. Review and Revocation.

This Agreement affects important rights and obligations, and the Company advises
you to consult with an attorney before you sign this Agreement. In order to give
you time to review and consider these arrangements, you will have twenty-one
(21) calendar days from the day you receive this Agreement to sign and return
the Agreement. For a period of up to and including seven (7) calendar days after
the date you sign this Agreement, you may revoke this Agreement. The Company
shall have no obligation to make any payments under this Agreement before the
end of the seven-day revocation period. If you decide to revoke this Agreement,
you must deliver to the undersigned a signed notice of revocation on or before
the end of this seven-day period.

 

10. Indemnification and Insurance.

The Company shall maintain customary director and officer liability insurance
covering you for acts and omissions during the time of your employment with the
Company to the same extent as it does so for similarly situated executives. Such
indemnification and insurance coverage shall also apply to any service you
perform as a Consultant in accordance with Section 1(b) of this Agreement.

 

11. Reemployment.

You promise not to seek employment with the Company or any Released Party unless
the Company Chief Human Resources Officer asks you to do so in writing.

 

12. No Wrongdoing.

This Agreement is not an admission of wrongdoing by the Company or you, and
neither it nor any drafts shall be admissible evidence of wrongdoing or for any
other purpose except as needed to establish breach of any provision of this
Agreement;

 

13. Effect of Void Provision.

If the Company or you successfully assert that any provision in this Agreement
is void, the rest of the Agreement shall remain valid and enforceable.

 

14. Arbitration of Disputes.

The Company and you agree to resolve any disputes you and the Company may have
with each other through final and binding arbitration in accordance with the
details agreed to and

 

Page 10 of 13       PepsiCo                Smith            



--------------------------------------------------------------------------------

memorialized by the parties at the time of the execution of this Agreement. For
example, you are agreeing to arbitrate any dispute about the validity of this
Agreement, any claim or controversy arising out of or relating to this
Agreement, or the breach, termination, enforcement, interpretation or validity
thereof. Arbitrations shall be conducted by JAMS in accordance with its
Comprehensive Arbitration Rules & Procedures, unless other arbitration terms and
conditions are mutually agreed upon by you and the Company. You agree that
Federal Rules of Evidence and Title V of the Federal Rules of Civil Procedure
concerning Disclosure and Discovery will apply to any arbitration. You
acknowledge that you understand this section’s requirements and that arbitration
will be in lieu of a jury trial.

 

15. Miscellaneous.

(a) This Agreement shall be deemed a contract made under, and for all purposes
to be governed by and construed in accordance with, the laws of the State of New
York, without reference to principles of conflicts of laws.

(b) No rights or obligations under this Agreement can be assigned or transferred
by you, except as they may be transferred by will or by operation of law. This
Agreement shall be binding upon and shall be for the benefit of the Company, its
successors and assigns and you and, in the event of your death, your heirs,
estate or legal representative.

(c) Non-Applicability of 409A. The parties intend that this Agreement will be
interpreted so that (i) each payment payable pursuant to Section 2(a) shall be
deemed a separate payment for purposes of Section 409A, (ii) each such
transition payment that is paid by March 15, 2013 shall be exempt from
Section 409A as a short-term deferral, (iii) each such transition payment that
is paid after March 15, 2013 shall be exempt from Section 409A to the maximum
extent possible under the exemption for separation pay in Treas. Reg. Sec.
1.409A-1(b)(9)(v), (iv) any remaining such transition payments shall comply with
the Section 409A payment rules and (v) any remaining benefits provided hereunder
will be exempt from Section 409A. Notwithstanding the foregoing, you acknowledge
and agree that the Company does not guarantee any particular tax treatment and
that you are solely responsible for any taxes that you owe as a result of this
Agreement.

(d) Captions. The captions are utilized for convenience only, and do not operate
to explain or limit the provisions of this Agreement.

[remainder of page intentionally left blank]

 

Page 11 of 13       PepsiCo                Smith            



--------------------------------------------------------------------------------

By signing below, you acknowledge that you understand and voluntarily accept the
arrangements described herein. You acknowledge and agree that you have had the
opportunity to review this Agreement with an attorney, that you fully understand
this Agreement, that you were not coerced into signing it, and that you signed
it knowingly and voluntarily. You also acknowledge that you have not received
any promise or inducement to sign this Agreement except as expressly set forth
herein.

 

Very truly yours, PepsiCo, Inc. By:  

/s/ Cynthia Trudell

  Name:   Cynthia Trudell   Title:  

Executive Vice President and

Chief Human Resources Officer

 

Page 12 of 13       PepsiCo                Smith            



--------------------------------------------------------------------------------

The undersigned agrees to and accepts the terms and provisions of the foregoing
Agreement:

 

/s/ Maura Smith

    

October 18, 2012

   Maura A. Smith      DATE   

 

Page 13 of 13       PepsiCo                Smith            